EXHIBIT AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF ASPECT GLOBAL DIVERSIFIED FUND LP Dated as of February 18, 2009 TABLE OF CONTENTS Section Page Article I DEFINITIONS 1 Article II FORMATION AND PURPOSE 8 2.1 Formation 8 2.2 Name 8 2.3 Purpose; Business 8 2.4 Status and Duration 9 2.5 Registered Office and Registered Agent; Principal Office. 9 2.6 Partners Not Agents 9 Article III MANAGEMENT AND TRADING POLICIES 9 3.1 Management of the Partnership 9 3.2 The General Partner. 9 3.3 Trading Advisor. 11 3.4 General Trading Policies. 11 3.5 Tax Related Actions. 12 3.6 Other Activities 12 3.7 Admission of Additional General Partners. 12 3.8 Authority 13 Article IV NET WORTH OF GENERAL PARTNER 13 4.1 Net Worth Generally 13 4.2 Other Limited Partnerships 13 4.3 NASAA Guidelines 13 Article V CAPITAL CONTRIBUTIONS; OFFERING OF UNITS; PARTNERS 14 5.1 General Partner Capital Contributions. 14 5.2 Limited Partner Units; Limited Partners. 14 5.3 Certain Rights of the Limited Partners. 15 Article VI TRANSFERS OF LIMITED PARTNER INTERESTS 16 6.1 Restrictions on Transfers of Limited Partner Interests. 16 6.2 Obligations of Transferors of Limited Partner Interests. 17 6.3 Obligations of Transferees of Unit. 17 6.4 Effect of Non-Complying Transfers 17 Article VII ALLOCATION OF PROFITS AND LOSSES; ACCOUNTING MATTERS 18 7.1 Capital Accounts 18 7.2 Monthly Allocations 18 7.3 Allocation of Profit and Loss for Federal Income Tax Purposes 18 7.4 Net Asset Value. 20 7.5 Interest on Assets 20 Article VIII REDEMPTIONS, DISTRIBUTIONS AND WITHDRAWALS 20 8.1 Redemptions. 20 8.2 Distributions 21 8.3 Trading Suspension Redemption Right 21 8.4 Voluntary Withdrawal of a General Partner 21 8.5 Required Withdrawal of a General Partner 21 8.6 Payment to Withdrawing General Partner 21 8.7 Required Withdrawal of a Limited Partner. 22 i Article IX BOOKS AND RECORDS 22 9.1 Maintenance 22 9.2 Inspection 22 Article X AUDITS; REPORTS TO LIMITED PARTNERS 22 10.1 Audit 22 10.2 Financial and Other Reports. 22 10.3 Tax Return Information. 23 Article XI SPECIAL POWER OF ATTORNEY 23 11.1 Appointment and Powers 23 11.2 Irrevocable 23 Article XII EXCULPATION AND INDEMNIFICATION 24 12.1 Exculpation. 24 12.2 Indemnification. 25 12.3 Notification of Claims 25 12.4 Third Party Claims 25 Article XIII AMENDMENT; CONSENTS FOR OTHER PURPOSES 26 13.1 Amendments Not Requiring Consent of Limited Partners 26 13.2 Amendment Requiring Consent of the Partnership 27 13.3 Waiver 27 13.4 Certain Amendments Requiring Consent of Affected Limited Partners 27 13.5 Amendments of Certificate. 27 Article XIV DISSOLUTION AND WINDING UP 28 14.1 Events Causing Dissolution 28 14.2 Winding Up 29 14.3 Compensation of Liquidator 29 14.4 Distribution of Property and Proceeds of Sale Thereof. 29 14.5 Final Audit 30 14.6 Deficit Capital Accounts 30 Article XV BENEFIT PLAN INVESTORS 30 15.1 Investment in Accordance with Law 30 15.2 Disclosures and Restrictions Regarding Benefit Plan Investors 31 Article XVI MISCELLANEOUS 31 16.1 Construction and Governing Law. 31 16.2 Counterparts 33 16.3 Binding Effect 33 16.4 Offset 33 16.5 Remedies for Breach; Effect of Waiver or Consent 33 16.6 Further Assurances 33 ii AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF ASPECT GLOBAL DIVERSIFIED FUND LP This Amended and Restated Limited Partnership Agreement of Aspect Global Diversified Fund LP (“Agreement”) is entered into as of February 18, 2009 by and among Steben & Company, Inc., a Maryland corporation (the “General Partner”), and those Persons who may hereafter be admitted to the Partnership as Limited Partners in accordance with the provisions hereof. PRELIMINARY STATEMENT WHEREAS, Steben & Company, Inc., in its capacity as the sole general partner of the Partnership has executed and filed effective as of March 23, 2007 in the office of the Secretary of State of Delaware a Certificate of Limited Partnership of the Partnership in order to form the Partnership under the Delaware Act; WHEREAS, the General Partner entered into a Limited Partnership Agreement as of March 23, 2007 (the “Existing Partnership Agreement”); WHEREAS, the General Partner wishes to amend and restate the Existing Partnership Agreement in its entirety to amend the rights and obligations of the Partners on the terms set forth below in accordance with Section 13.1 to delete all references to the Initial Limited Partner in the Existing Partnership Agreement (as such term is defined in the Existing Partnership Agreement) to reflect the resignation and withdrawal of the Initial Limited Partner and to amend a provision in the Existing Partnership Agreement; and WHEREAS, the parties desire to enter into this Agreement to: (1) set forth their respective interests, rights, powers, authority, duties, responsibilities, liabilities, and obligations in and with respect to the Partnership, as well as the respective interests, rights, powers, authority, duties, responsibilities, liabilities, and obligations of Persons who may hereafter be admitted to the Partnership as Partners in accordance with the provisions hereof; and (2) provide for the management and conduct of the business and affairs of the Partnership. NOW, THEREFORE, in consideration of the mutual promises and agreements made herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereby agree as follows: ARTICLE I DEFINITIONS Certain capitalized terms used in this Agreement have the meanings given them in this Article I, unless otherwise expressly provided herein or as otherwise required by the context. “Additional General Partner” has the meaning given it in Section 3.7(a). “Administrative Expenses” means the monthly administrative expenses to various third-party service providers, as well as the General Partner, covering all actual legal, accounting, clerical, postage, shipping and other back office expenses related to the administration of the Partnership and all associated costs incurred by the Partnership, payable by the Partnership with respect to each applicable series of Units monthly in arrears.Actual Administrative Expenses may vary, however such expenses shall not exceed 0.95% of the Partnership’s Net
